Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed July 24, 2020. Claims 19-38 are presented for examination. Claims 19, 26 and 33 are independent claims.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted July 24, 2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2018-020711 filed in Japan on February 8, 2018 which papers have been placed of record in the file.
Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (July 24, 2020) has been received, entered into the record, and considered.

Drawings

The drawings filed July 24, 2020 are accepted by the examiner.


Abstract

The abstract filed July 24, 2020 is accepted by the examiner




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20160034030 A1) in view of Sakata (US 20110267374 A1).

As to Claims 19, 26 and 33: 
Lee et al discloses a mobile terminal (Lee, see Abstract, where Lee discloses an electronic device detects an object in a field of view of a camera and determines a position of a reflection of the object in a reflective surface of the electronic device as viewed from a defined observation point. When the electronic device detects selection input from a user, a control of the electronic device is activated based on an alignment between a location on a reflective surface of the electronic device and the reflection of the object on the reflective surface), comprising a display unit (Lee, see Display 1006 in figure 10); an imaging unit (Lee, camera 1024 in figure 10) configured to capture an image of a surface of an eye of a user of the mobile terminal (Lee, see paragraph [0024], where Lee discloses that for example, the sensor 110 may be a camera that collects image data from the user environment. The electronic device 102 may use one or more pattern recognition modules to recognize user facial features such as, for example, a facial center or an eye of the user), the imaging unit (Lee, see 110 in figure 1) being fixed relatively to the display unit (Lee, see 108 in figure 1); and a control unit configured to determine (Lee, see processor 1002 in figure 10), based on the image of the surface of the eye (Lee, see paragraph [0024], where Lee discloses that for example, the sensor 110 may be a camera that collects image data from the user environment. The electronic device 102 may use one or more pattern recognition modules to recognize user facial features such as, for example, a facial center or an eye of the user), whether the user is in middle of operating the mobile terminal (Lee, see paragraph [0025], paragraph [0026] and paragraph [0062], where Lee discloses that the electronic device 202 includes a camera 218 that monitors a user (not shown) while a device feature utilizing a non-display cursor 212 prompts the user for input. When a reflective surface 208 ( e.g., a display screen) of the electronic device 202 is oriented in a particular manner relative to the user, the user can see his facial reflection 214 on the reflective surface 208. The user provides selection input, such as by blinking an eye and an activation operation 708 actuates a user interface control in response to the selection operation 706. For example, the activation operation 708 may provide the user with access to certain applications, data access, general utilization the electronic device, etc).
Lee differs from the claimed subject matter in that Lee does not explicitly disclose an eyeball. However in an analogous art, Sakata discloses an eyeball (Sakata, paragraph [0206], where Sakata discloses that specifically, the user state detecting unit 32 uses an eyeball radius "R" and the distance "d" between the midpoint of the segment lying across the centers of the black parts of the both eyes and the eye-gaze reference plane to detect, as the relative eye-gaze direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with Sakata. One would be motivated to modify Lee by disclosing an eyeball as taught by Sakata, and thereby providing information to a user based on his or her effective visual field (Sakata, see paragraph [0005]).


As to Claims 20, 27 and 34: 
Lee in view of Sakata et al discloses the mobile terminal according to claim 19, wherein the control unit is configured to determine that the user is in middle of operating the mobile terminal when, within a first predetermined time period (Sakata, see paragraph [0016], where Sakata discloses that the user state detecting unit detects, as the user state, a position of a gazing point of the user, the gazing point being found on a plane including the screen, and the rendering unit moves, to change, the display position of the notification information toward a position representing positions of gazing points detected by the user state detecting unit within a predetem1ined time period), a time period during which the image of the surface of the eyeball matches with an image being displayed on the display unit is equal to or longer than a second predetermined time period that is shorter than the first predetermined time period (Sakata, see figure 16C).


As to Claims 21, 28 and 35: 
Lee in view of Sakata et al discloses the mobile terminal according to claim 19, wherein the control unit is configured to determine that the user is in middle of operating the mobile terminal when, within a predetermined time period, a number of times that the image of the surface of the eyeball matches with an image being displayed on the display unit reaches a predetermined number of times (Sakata, see figure 16C).

As to Claims 22, 29 and 36: 
Lee in view of Sakata et al discloses the mobile terminal according to claim 19, further comprising an angle detection unit configured to detect an absolute angle of the display unit with respect to a vertical direction, wherein the imaging unit is configured to capture images of a face and the surface of the eyeball of the user of the mobile terminal, and the control unit is configured to determine that the user is (Sakata, see figure 16C and  paragraph [0137], where Sakata discloses that when the effective visual field area information indicates the distance from the center position of the distribution of the gazing points, for example, the application control unit 21 determines, as the initial display position, a position which is a given length of distance away from the center position of the distribution of the gazing points. Here the given length of distance is the sum of the distance indicated in the effective visual field area information and a certain distance. Furthermore, when the effective visual field area information indicates the user's visual angle, for example, the application control unit 21 determines the initial display position, so that an angle formed between two lines is greater than the visual angle. Here one of the two lines connects a position of the user with the center position of the distribution of the gazing points, and the other line connects the position of the user with the initial display position).

As to Claims 23, 30 and 37: 
Lee in view of Sakata et al discloses the mobile terminal according to claim 19, further comprising a movement detection unit configured to detect movement of a location of the mobile terminal, and an angle detection unit configured to detect an absolute angle of the display unit with respect to a vertical direction, wherein the imaging unit is configured to capture images of a face and the surface of the eyeball of the user of the mobile terminal, and the control unit is configured to determine that the user is in middle of operating the mobile terminal when it is detected that the mobile terminal is moving and it is determined from the image of the face and the absolute angle that the face is oriented downward relative to a predetermined angle, and further when, within a predetermined time period, a number of times that the image of the surface of the eyeball matches with an image being displayed on the display unit reaches (Sakata, see figures 11, 12, 13, 16B and 16C and paragraphs [0180], [0183] and [0218], where Sakata discloses that the user state detecting unit 32 calculates a correlation degree between the cut out region image and a pre-stored template image (S516). Based on the calculated correlation degree, the user state detecting unit 32 calculates a weighted sum by weighting and adding angles of the corresponding reference face orientations. Finally, the user state detecting unit 32 detects the weighted sum as the orientation of the user's face corresponding to the detected face region (S518). The user state detecting unit 32 detects three dimensional positions of inner corners of the user's both eyes, using the images captured by the user detecting cameras 102 (S532). Then, the user state detecting unit 32 detects three dimensional positions of the centers of the black parts of the user's both eyes using the images captured by the user detecting cameras 102 (S534). The user state detecting unit 32 then detects the relative eye-gaze direction, using an (i) eye-gaze reference plane calculated from the three-dimensional. The user information database 34 stores the cognitive feature information for each user. Specifically, the user information database 34 stores the cognitive feature information for each user. The cognitive feature information associates time, degree of concentration, and effective visual field area information with each other. It is noted that, in the cognitive feature information shown in FIG. 16C, visual angles are stored as the effective visual field area information).

As to Claims 24, 31 and 38: 
Lee in view of Sakata et al discloses the mobile terminal according to claim 19, wherein the control unit stops receiving an operation of the mobile terminal from the user when it is determined that the user is in middle of operating the mobile terminal (Sakata, see figure 19 and end operation).

As to Claims 22, 29 and 36: 
Lee in view of Sakata et al discloses the mobile terminal according to claim 24, wherein the control unit further restores the operation of the mobile terminal to a receivable state when a predetermined time (Sakata, see figure 16C and figure 19, where Sakata discloses a predetermined time in which an operation occurs, ends and then start of operation of the mobile device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Arar (US 9411417 B2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624